DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 1/28/2020 have been considered by the Examiner.
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 1, Fig. 2, Fig. 3, and Fig.4)  [MPEP 608.02(b) Examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 9, recites “creating an object map” which is also recited in claim 1, line 1. The Examiner notes that this would be more explicit if claim 1, line 9 recited creating the object map.
Claim 12, line 9, recites “creating an object map” which is also recited in claim 1, line 1. The Examiner notes that this would be more explicit if claim 1, line 9 recited creating the object map.
Claim 13, line 10, recites “creating an object map” which is also recited in claim 1, line 1. The Examiner notes that this would be more explicit if claim 1, line 9 recited creating the object map.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-2 and 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Canter (US. Pub. No. 20160189348 A1).
Regarding claims 1, 12, and 13:
	Canter teaches:
A method for creating an object map for a factory environment using a plurality of sensors present in the factory environment (see abstract and at least sections [0014], [0036]-[0041], and [0047] regarding mapping with provided positioning data and ranging data with respect to the data acquisition system which may include several types of sensors.)
the method comprising: recording, with at least two sensors of the plurality of sensors, first information relating to a position of at least one part of a first object in the factory environment (see at least sections [0014], [0030], [0041], [0047], and [0053] regarding using one or more geospatial data sensors (i.e. could be two or more) such as LIDAR, one or more cameras, and etc. for collecting geospatial data (i.e. first information) for objects.)
transmitting the first information to a first server assigned to the at least two sensors (see at least sections [0013], [0041], [0048], [0075], [0079], and [0080] regarding transmitting acquired data to a remote location (i.e. which could be a server) which could be used by the whole system including the plurality of sensors.)
and creating an object map for the factory environment with the position of the at least one part of the first object by using the first server based on the first information (see abstract, Figs. 6 and 7, and sections [0030], [0041], [0047], and [0053] regarding objects being mapped inside the target building.)
Regarding claim 2:
	Canter teaches:
wherein the recording further comprising: recording, with each of the plurality of sensors, the at least one part of the first object in the factory environment (see at least sections [0014], [0035], and [0047] regarding at least a camera and LIDAR and capturing image data of objects and structures.) 
Regarding claim 10:
	Canter teaches:
wherein the plurality of sensors include at least one of cameras, video cameras, stereo cameras, ultrasound sensors, microphones, proximity sensors, RADAR units, LIDAR units, radio modules, WLAN units, Bluetooth units, inertial sensors and distance sensors (see at least sections [0032], [0041], [0045], and [0047] regarding at least LIDAR sensors, sonar, scanning lasers, and cameras.)
Regarding claim 11:
	Canter teaches:
wherein the plurality of sensors include at least some sensors which are disposed on at least one of objects and devices in the factory environment (see at least sections [0032], [0041], [0045], and [0047] regarding a robot equipped with at least sonar, laser and/or image based ranging systems, accelerometers, gyros, and etc.)
Regarding claim 14:
	Canter teaches:
wherein the computer program is stored on a non-transitory machine-readable storage medium (see at least sections [0013], [0075], and [0077] regarding computer programs stored on computer readable mediums.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Canter (US 20160189348 A1) in view of Falconer et al. (US. Pub. No. 20150086084 A1).
Regarding claim 3:
Canter does not explicitly teach further comprising: transmitting the object map to at least one device present in the factory environment.
	Falconer teaches:
further comprising: transmitting the object map to at least one device present in the factory environment (see at least sections [0061] regarding providing maps to a device.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods for mapping for a robot of Canter by the system of Falconer et al. to further comprise: transmitting the object map to at least one device present in the factory environment as both systems are directed to systems and methods for generating maps and one of ordinary skill in the art would have recognized the established function of having further comprise: transmitting the object map to at least one device present in the factory environment and predictably would have applied it to improve the systems and methods for mapping for a robot of Canter.
Regarding claim 4:
	Canter teaches:
further comprising: controlling the at least one device present in the factory environment based on the object map (see at least sections [0039] and [0042] regarding a map usable by the robot for traversing the environment and autonomous control)
Regarding claim 5:
Canter does not explicitly teach the creating further comprising: creating the object map with the first server.
	Falconer teaches:
the creating further comprising: creating the object map with the first server (see at least the abstract and sections [0005], [0008]-[0010], [0012]-[0016], [0019], [0021], and [0039]-[0042] regarding mapping servers.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods for mapping for a robot of Canter by the system of Falconer et al. the creating further comprising: creating the object map with the first server as both systems are directed to systems and methods for generating maps and one of ordinary skill in the art would have recognized the established function of having the creating further comprise: creating the object map with the first server and predictably would have applied it to improve the systems and methods for mapping for a robot of Canter.
Regarding claim 6:
	Canter teaches:
further comprising: creating, with the first server, a first partial object map for the factory environment based on the first information (see abstract, Figs. 6 and 7, and sections [0030], [0041], [0047], and [0053] regarding objects being mapped inside the target building (i.e. which could be just an area).)
Canter does not explicitly teach recording, with at least one further sensor of the plurality of sensors, second information; transmitting the second information to a second server assigned to the at least one further sensor; creating, with the second server, a second partial object map for the factory environment by the second server based on the second information; and creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object.
	Falconer teaches:
recording, with at least one further sensor of the plurality of sensors, second information (see abstract and at least sections [0012], [0017], [0053], [0056], and [0064] regarding sensor data from one or more user devices where a further device could be on further sensor with second information.)
transmitting the second information to a second server assigned to the at least one further sensor (see at least [0012]-[0014], [0016], [0053], and [0056] regarding mapping servers (i.e. multiple servers) receiving sensor data from one or more user devices.)
creating, with the second server, a second partial object map for the factory environment by the second server based on the second information (see at least sections [0055]-[0056], [0059], and [0064]-[0066] regarding stitching or merging images to generate and/or updating a map. This is the same as creating a map and then merging or stitching. Also, updating a map could including having a second partial map combined into an entire map.)
and creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object (see at least sections [0055]-[0056], [0059], and [0064]-[0066] regarding stitching or merging images to generate a map. This is the same as creating a map and then merging or stitching.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods for mapping for a robot of Canter by the system of Falconer et al. to record, with at least one further sensor of the plurality of sensors, second information; transmitting the second information to a second server assigned to the at least one further sensor; creating, with the second server, a second partial object map for the factory environment by the second server based on the second information; and creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object as both systems are directed to systems and methods for generating maps and one of ordinary skill in the art would have recognized the established function of recording, with at least one further sensor of the plurality of sensors, second information; transmitting the second information to a second server assigned to the at least one further sensor; creating, with the second server, a second partial object map for the factory environment by the second server based on the second information; and creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and predictably would have applied it to improve the systems and methods for mapping for a robot of Canter.
Regarding claim 7:
Canter does not explicitly teach wherein the second information relates to a position of at least one part of a second object in the factory environment, the creating the object map further comprising: creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object.
	Falconer teaches:
wherein the second information relates to a position of at least one part of a second object in the factory environment (see at least sections [0013]-[0014], [0053], [0057], and [0068] regarding images of features and sensor information may include location information for features.)
the creating the object map further comprising: creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object (see at least sections [0055]-[0056], [0059], and [0064]-[0066] regarding stitching or merging images to generate a map. This is the same as creating a map and then merging or stitching.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods for mapping for a robot of Canter by the system of Falconer et al. wherein the second information relates to a position of at least one part of a second object in the factory environment, the creating the object map further comprising: creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object as both systems are directed to systems and methods for generating maps and one of ordinary skill in the art would have recognized the established function of having wherein the second information relates to a position of at least one part of a second object in the factory environment, the creating the object map further comprising: creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object and predictably would have applied it to improve the systems and methods for mapping for a robot of Canter.
Regarding claim 8:
Canter does not explicitly teach further comprising: transmitting the first partial object map to a higher-order server from the first server; transmitting the second partial object map to the higher-order server from the second server: and creating the object map with the higher-order server.
	Falconer teaches:
further comprising: transmitting the first partial object map to a higher-order server from the first server (see at least [0012]-[0014], [0016], [0053], and [0056] regarding mapping servers (i.e. multiple servers) receiving sensor data from one or more user devices which could be a second server or higher-order server. Also, see at least section [0048] regarding mapping servers being configured to communicate with other servers (i.e. which could be mapping server to mapping server).)
transmitting the second partial object map to the higher-order server from the second server: and creating the object map with the higher-order server (see at least sections [0055]-[0056], [0059], and [0064]-[0066] regarding stitching or merging images to generate a map. This is the same as creating a map and then merging or stitching. Also, see at least section [0048] regarding mapping servers being configured to communicate with other servers (i.e. which could be mapping server to mapping server).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods for mapping for a robot of Canter by the system of Falconer et al. to further comprise: transmitting the first partial object map to a higher-order server from the first server; transmitting the second partial object map to the higher-order server from the second server: and creating the object map with the higher-order server as both systems are directed to systems and methods for generating maps and one of ordinary skill in the art would have recognized the established function of having further comprise: transmitting the first partial object map to a higher-order server from the first server; transmitting the second partial object map to the higher-order server from the second server: and creating the object map with the higher-order server and predictably would have applied it to improve the systems and methods for mapping for a robot of Canter.
Regarding claim 9:
Canter does not explicitly teach wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area; and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area, is transmitted directly or indirectly to the second server.
	Falconer teaches:
wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area (see at least sections [0053], [0059], [0064]-[0065], and [0074] regarding images received from a plurality of user devices and identification of common features as well as merging of images (i.e. image of the same feature from different locations merged).)
and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area (see at least sections [0055]-[0056], [0059], and [0064]-[0066] regarding stitching or merging images to generate and/or updating a map. This is the same as creating a map and then merging or stitching. Also, updating a map could including having a second partial map combined into an entire map. Stitching could comprise an image of a second area that is being stitched to an image of a first area or stitched into an entire map.))
is transmitted directly or indirectly to the second server (see at least [0012]-[0014], [0016], [0053], and [0056] regarding mapping servers (i.e. multiple servers) receiving sensor data from one or more user devices which could be a second server or higher-order server. Also, see at least section [0048] regarding mapping servers being configured to communicate with other servers (i.e. which could be mapping server to mapping server).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods for mapping for a robot of Canter by the system of Falconer et al. wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area; and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area, is transmitted directly or indirectly to the second server as both systems are directed to systems and methods for generating maps and one of ordinary skill in the art would have recognized the established function of having wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area; and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area, is transmitted directly or indirectly to the second server and predictably would have applied it to improve the systems and methods for mapping for a robot of Canter.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 20200109954 A1) is pertinent because it is a method of map generation includes receiving data from a plurality of vehicles about environments within which the plurality of vehicles operate.
Ryozo et al. (JP 5439552 B2) is pertinent because it is a mobile robot system.
Lee et al. (US 20100049366 A1) is pertinent because it is a method of responding to environmental change to build an environment map of a mobile apparatus and an apparatus thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666